   Case 3:16-cv-02372-CCC Document 146 Filed 03/01/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

 SANDRA LOPEZ LOPEZ
 Plaintiff                                CIVIL 16-2372CCC
 vs
 THE ROBINSON SCHOOL, INC.; SAN
 JUAN CAPESTRANO HOSPITAL,
 INC.; DANIEL M. HILDEBRAND;
 MARIA TERESA LARRIEU; MELVIN
 SANTONI CRESPO, M.D.; ANGEL M.
 NARVAEZ MORELL, M.D.;
 AIG INSURANCE
 COMPANY-PUERTO RICO, INC.;
 MEDICAL DEFENSE INSURANCE
 CO.; ASPEN AMERICAN INSURANCE
 COMPANY; CONTINENTAL
 INSURANCE CO.;
 DEFENDANTS A,B,C (INSURANCE
 COMPANIES); DEFENDANTS D,E,F
 Defendants


                               JUDGMENT

     Pursuant to the Opinion and Order issued on this same date (d.e. 145),
it is ORDERED and ADJUDGED that all federal claims under the ADEA, ADA
and based on retaliation filed by plaintiff Sandra López López are hereby
DISMISSED, WITH PREJUDICE. The claims brought under Act 44 and
Act 115 of the Commonwealth of Puerto Rico are DISMISSED, WITHOUT
PREJUDICE.
     SO ORDERED AND ADJUDGED.
     At San Juan, Puerto Rico, on March 1, 2019.



                                        S/CARMEN CONSUELO CEREZO
                                        United States District Judge
